Citation Nr: 1032604	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-39 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2003 rating decision.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of 
degenerative joint disease of the lumbar spine, rated as 60 
percent disabling, and for a dysthymic disorder rated at 30 
percent.  Service-connection is not in effect for any other 
disabilities.

2.  The competent and credible evidence of record indicates that 
the Veteran's service-connected disabilities do not result in 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, or ankylosis of one 
or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in acquiring 
an automobile or other conveyance with adaptive equipment, or for 
adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. §§ 3.350, 3.808, 17.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Eligibility for automobile/adaptive equipment or for adaptive 
equipment only

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made where 
the claimant meets the following requirements:

(a)  Service: the claimant must have had active military, naval 
or air service. 

(b)  Disability: (1) One of the following must exist and be the 
result of injury or disease incurred or aggravated during active 
military, naval or air service:

(i)  Loss or permanent loss of use of one or both feet; (ii) Loss 
or permanent loss of use of one or both hands; (iii) Permanent 
impairment of vision of both eyes: Central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better eye; 
and (iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.  See 38 C.F.R. § 3.808 
(Automobiles or other conveyances; certification.)

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below knee 
with use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump prosthesis.  38 
C.F.R. §§ 3.350(a)(2)(i), 4.63.

Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such equipment 
is deemed necessary to insure that the eligible person will be 
able to operate the automobile or other conveyance in a manner 
consistent with such person's safety and so as to satisfy the 
applicable standards of licensure established by the State of 
such person's residency or other proper licensing authority. 

Veterans who are entitled to receive compensation for the loss or 
permanent loss of use of one or both feet; or the loss or 
permanent loss of use of one or both hands; or ankylosis of one 
or both knees, or one or both hips, if the disability is the 
result of injury incurred or disease contracted in or aggravated 
by active military, naval or air service, are eligible for 
adaptive equipment. 

Payment or reimbursement of reasonable costs for the repair, 
replacement, or reinstallation of adaptive equipment deemed 
necessary for the operation of the automobile may be authorized 
by the Under Secretary for Health or designee.  See 38 C.F.R. § 
17.156 (Eligibility for automobile adaptive equipment.)

The Veteran asserts that as a result of the degenerative disc 
disease in his lower back he has permanently lost the use of his 
feet, such that he should be granted eligibility for adaptive 
automobile equipment.  

The Veteran's service-connected disabilities include degenerative 
joint disease of the lumbar spine (rated at 60 percent), and a 
dysthymic disorder (rated at 30 percent), and he has received a 
total disability rating based on individual unemployability 
(TDIU) since July 1996.  

While the probative medical evidence of record shows the Veteran 
to have significant disability, neither of the Veteran's service-
connected disabilities manifests the symptomatology needed to 
qualify for automobile adaptive equipment.  

The Veteran underwent a VA examination for his back in April 2003 
where it was noted that he used a wheelchair fulltime, because it 
was more comfortable for him to get around.  However, the 
examiner found that the Veteran could stand quite easily and had 
5/5 gross muscle strength.  Additionally, while the Veteran 
asserted that he had been diagnosed with foot drop in his right 
foot, the examiner indicated that on gross motor testing the 
Veteran had EHL function, as well as dorsiflexion of the ankle; 
and the examiner opined that the Veteran's difficulties with 
ambulation were secondary to the pain that he got when he 
ambulated and were therefore not a sign of true weakness.  The 
examiner did suggest that the Veteran was likely quite 
deconditioned from his reliance on the wheelchair.

In April 2007, the Veteran demonstrated significant pain and 
tenderness in his right foot, and he was diagnosed with heel spur 
syndrome.  

After the Board remanded the case in May 2007, the Veteran was 
approved for a scooter and lift based on a diagnosis of lumbar 
radiculopathy with foot drop and deteriorating shoulders.  In 
April 2008, the Veteran had a neurosurgery consult where it was 
noted that he could not stand without bilateral support; although 
he was able to transfer to the examination table using his arms 
without difficulty.  The Veteran expressed a myriad of complaints 
including muscle weakness in his lower extremities and foot drop 
on the right, but the doctor indicated that the degree of pain 
complaints did not correspond with the findings on the MRI or 
EMG, as the EMG showed that the Veteran's lower extremities were 
within normal limits.  The neurosurgeon stated that there was no 
clear explanation for the Veteran's bilateral leg weakness and 
his need for a wheelchair.  

An orthopedic surgeon also reviewed the Veteran's case in April 
2008 indicating that he did not have an explanation for why the 
Veteran was unable to ambulate, and he encouraged the Veteran to 
get out of his wheelchair and at least stand in an effort to 
regain some strength.

As recently as April 2008, it was noted that the Veteran was 
still driving, and using his left foot to brake, but in May 2008, 
it was noted that the veteran had visible calf atrophy in his 
right calf, which the doctor suggested was indicative of motor 
neuropathy.

A May 2008 VA rheumatology consult noted that the Veteran had 
back and lower extremity pain.  The examiner noted visible calf 
atrophy on the right, which measured 1 1/2 inches smaller than the 
left side.  The examiner opined that this difference would 
indicate significant motor neuropathy.  

The Board remanded the Veteran's claim in March 2009 for an 
additional examination.  

In April 2009, a medical statement was completed for the purpose 
of evaluating the Veteran for aid and attendance.  The Veteran 
was found to be unable to walk unaided, as it was noted he used a 
wheel chair.  However, when asked whether the Veteran had partial 
or complete loss of his lower extremities it was noted that the 
Veteran had only partial loss of his lower extremities. 

In May 2009, the Veteran was provided with a VA examination.  It 
was noted that the Veteran could stand with the use of a cane for 
a few minutes of time.  The Veteran used a wheelchair, a right 
ankle brace and a left knee brace.  The examiner found that the 
Veteran was not restricted from leaving the home.  The Veteran 
did have vision that was found to be 5/200 or worse in both eyes; 
but the Veteran is not service connected for any vision 
disability, and therefore this finding does not satisfy the 
requisite criteria for automobile adaption.  The Veteran was able 
to stand and hop on his left leg.  It was also found that the 
Veteran had muscle weakness and lack of coordination in his right 
lower extremity.  The examiner did not find significant muscle 
wasting on the right side. 

The examiner noted that the Veteran had been seen in 1996 and 
fitted for an ankle brace as a result of his complaints of 
neuropathy and foot drop.  The Veteran was diagnosed with foot 
drop, but the examiner indicated that this only mildly affected 
the Veteran's ability to drive; and it was noted that the Veteran 
was in fact still able to drive.  The examiner added that while 
it was possible that the limitation of movement in the Veteran's 
right foot could be secondary to the Veteran's lower back pain, 
the examiner did not believe that such pain would result in no 
movement as the Veteran claimed.  He added that he concurred with 
the April 2008 neurosurgery opinion that the Veteran's complaints 
did not correlate with the EMG and MRI findings.

While the medical evidence is somewhat uncertain why the Veteran 
is having the problems with his right leg, the medical evidence 
essentially found that it was less likely than not that it was 
the result of the Veteran's service connected lower back 
disability.  This conclusion is supported by EMG testing and by 
an MRI, as well as by clinical examination.

Furthermore, even if the Veteran's right leg problems are related 
to the Veteran's back, the medical evidence does not show total 
loss of use; as the aid and attendance examination found only 
partial loss of the lower extremities and the Veteran's VA 
examination found only mild interference with driving.

The Board does not wish in any way to minimize the impairment 
caused by the Veteran's right lower extremity problems, but 
unfortunately the criteria for automobile and adaptive equipment 
or adaptive equipment only have simply not been met in this case.  

At the VA examination in May 2009, the Veteran claimed that he 
was unable to move his right leg.  Although sympathetic to the 
fact that the Veteran's right leg is severely impaired, the claim 
of inability of movement is not supported by the medical evidence 
of record.  The other evidence of record shows that the Veteran 
is able to stand, and importantly, the 2008 neurosurgery opinion 
that the Veteran's complaints did not correlate with the EMG and 
MRI findings shows that the Veteran's subjective complaints are 
not consistent with objective findings.  

The preponderance of the evidence is against the claim, and it is 
therefore denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the Veteran of all the elements 
required by the Pelegrini II Court as stated above.  This letter 
also described how disability ratings and effective dates were 
calculated, and specifically, what criteria were necessary to 
establish entitlement to automobile and adaptive equipment or 
adaptive equipment only.

Any defect concerning the timing of the notice requirement was 
harmless error.  Although the notice provided to the Veteran was 
not given prior to the first adjudication of the claim, the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the Veteran's claim was readjudicated 
following completion of the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.

It is noted that the Veteran's representative requested an 
additional examination, arguing that the VA examiner in May 2009 
indicated that he could not resolve the Board's question without 
resorting to speculation.  However, in closely reviewing the 
examiner's opinion, the examiner stated that he could not resolve 
whether the Veteran had complete loss of foot without 
speculation, but he was able to state that it did not appear that 
the Veteran's right foot problem was the result of his service 
connected lower back disability.  As such, this examination 
report provides sufficient findings from which to ably decide 
this claim, and therefore an additional examination is not 
necessary.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

Entitlement to automobile and adaptive equipment or to adaptive 
equipment only is denied.


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


